DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US2020/0398769 A1) in view of Kirchweger (US4610326A).

Regarding to Claim 1, Takeda teaches a heat shield structure for a supercharger (Fig. 1, Part 16), the heat shield structure being applied to a vehicle including an internal combustion engine (Fig. 1, Part 14), a supercharger arranged behind the internal combustion engine in a front-rear direction of the vehicle (Fig. 1, the axis indicates the direction arrangement), and an insulator covering the supercharger (Fig. 1, Part 18).

Takeda fails to explicitly disclose, but Kirchweger teaches a heat structuring for a supercharger, wherein:
the insulator is provided between the internal combustion engine and the supercharger in the front-rear direction such that the insulator covers the supercharger from a front side of the supercharger (Kirchweger, Fig. 2, Part 3 is an engine, Part 25 is a supercharger, and a combination of Part 5, Part 26, Part- 7 and Part 9 area is an insulator structure.  At least a part of Part 26 is located between Part 3 and Part 25 under the broadest reasonable interpretation, especially Part 24 area), the front side of the supercharger facing towards the internal combustion engine in the front-rear direction of the vehicle, and the insulator also covers the supercharger from an upper side, a rear side in the front-rear direction, and a lower side of the supercharger (Kirchweger, Fig. 2, Part 9 and Part 7);
the insulator has an opening at a position above the supercharger and ahead of the supercharger in the front-rear direction (Kirchweger, Fig. 2, Part 27 area); and
the opening faces forward in the front-rear direction of the vehicle [Kirchweger teaches an arrangement of an engine, a supercharger and an insulator, and teaches the specific structure of the insulator (Kirchweger, Fig. 2), and when ignore the axis direction, Kirchweger would reflect the arrangement of the claimed invention to direct cooling air and improve the sound-insulating of the system (Kirchweger, Col. 1, Lines 49-53).  Takeda teaches the arrangement of the engine, the supercharger and the insulator (Takeda, Fig. 1) in a front-rear direction, but is silent about the specific structure of the insulator.  Therefore, when applying the teachings of Kirchweger to Takeda, one with ordinary skill in the art would understand and arrange the parts and structure in a specific direction and way to direct cooling air and improve the sound-insulating of the system (Kirchweger, Col. 1, Lines 49-53).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the teachings of Kirchweger to arrange the parts in certain way with a specific structure of the insulator in order to direct cooling air and improve the sound-insulating of the system (Kirchweger, Col. 1, Lines 49-53).

Regarding to Claim 2, Takeda in view of Kirchweger teaches the modified heat shield structure, wherein:
when the opening is taken as a first opening, the insulator has a second opening at a position behind the first opening in the front-rear direction of the vehicle and above the supercharger (Kirchweger, Fig. 2, the opening between Part 9 and Part 26, and applying the teachings to Takeda), and
the second opening faces (Kirchweger, Fig. 2).

Regarding to Claim 3, Takeda in view of Kirchweger teaches the modified heat shield structure, comprising a wall portion above the insulator, wherein:
the wall portion faces forward (Kirchweger, Fig. 2, Part 6 area); and
the second opening is positioned under the wall portion (Kirchweger, Fig. 2).

Regarding to Claim 4, Takeda in view of Kirchweger teaches the modified heat shield structure, wherein:
when the opening is taken as a first opening, the insulator has a third opening at a position behind and below the supercharger (Kirchweger, Fig. 2, the opening between Part 26 and Part 7, at least part of the opening is behind the supercharger in the front-rear direction of the vehicle, and below Part 25 to reflect the teachings under the broadest reasonable interpretation, and applying the teachings to Takeda); and
the third opening faces downward (Kirchweger, Fig. 2).

Regarding to Claim 5 Takeda in view of Kirchweger teaches the modified heat shield structure, wherein:
the insulator includes a projection portion projecting toward the supercharger (Kirchweger, Fig. 2); and
the projection portion is positioned below the opening and ahead of the supercharger in the front-rear direction of the vehicle (Kirchweger, Fig. 2, and applying the teachings to Takeda).

Regarding to Claim 6, Takeda in view of Kirchweger teaches the modified heat shield structure, wherein:
when a surface facing upward among surfaces of the projection portion is taken as a first surface, the insulator includes a second surface facing the first surface (Kirchweger, Fig. 2); and
a difference between a shortest distance and a longest distance from the first surface to the second surface in a direction perpendicular to the first surface is equal to or less than 20% of the shortest distance (Kirchweger, Fig. 2).

Regarding to Claim 7, Takeda in view of Kirchweger teaches the modified heat shield structure, wherein:
the insulator includes a first insulator covering the front side of the supercharger (Kircheweger, Fig. 2, a portion of the part above Part 24), and a second insulator covering the upper side, the rear side, and the lower side of the supercharger (Kircheweger, Fig. 2, the rest of the portion); and
the opening is defined by an edge of the first insulator and an edge of the second insulator (Kircheweger, Fig. 2).

Regarding to Claim 8, Takeda teaches a vehicle comprising:
an engine compartment (Fig. 1);
an internal combustion engine disposed inside the engine compartment (Fig. 1, Part 14);
a supercharger disposed inside the engine compartment and behind the internal combustion engine in a front-rear direction of the vehicle (Fig. 1, Part 16, the axis indicates the direction arrangement); and
an insulator that is disposed inside the engine compartment (Fig. 1, Part 18).

Takeda fails to explicitly disclose, but Kircheweger teaches a vehicle comprising:
an insulator that is disposed inside the engine compartment, and includes a portion that is between the internal combustion engine and the supercharger in the front-rear direction of the vehicle (Kirchweger, Fig. 2, Part 3 is an engine, Part 25 is a supercharger, and a combination of Part 5, Part 26, Part- 7 and Part 9 area is an insulator structure.  At least a part of Part 26 is located between Part 3 and Part 25 under the broadest reasonable interpretation, especially Part 24 area),
wherein the insulator also covers the supercharger from an upper side, a rear side in the front-rear direction of the vehicle, and a lower side of the supercharger (Kirchweger, Fig. 2, Part 9 and Part 7),
the insulator has an opening at a position above the supercharger and ahead of the supercharger in the front-rear direction (Kirchweager, Fig. 2, Part 27 area), and
the opening faces forward in the front-rear direction of the vehicle [Kirchweger teaches an arrangement of an engine, a supercharger and an insulator, and teaches the specific structure of the insulator (Kirchweger, Fig. 2), and when ignore the axis direction, Kirchweger would reflect the arrangement of the claimed invention to direct cooling air and improve the sound-insulating of the system (Kirchweger, Col. 1, Lines 49-53).  Takeda teaches the arrangement of the engine, the supercharger and the insulator (Takeda, Fig. 1) in a front-rear direction, but is silent about the specific structure of the insulator.  Therefore, when applying the teachings of Kirchweger to Takeda, one with ordinary skill in the art would understand and arrange the parts and structure in a specific direction and way to direct cooling air and improve the sound-insulating of the system (Kirchweger, Col. 1, Lines 49-53).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the teachings of Kirchweger to arrange the parts in certain way with a specific structure of the insulator in order to direct cooling air and improve the sound-insulating of the system (Kirchweger, Col. 1, Lines 49-53).

Response to Arguments
Applicant’s arguments with respect to Claim 1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747